Citation Nr: 1127032	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  09-41 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for allergic rhinitis, rated noncompensable prior to January 18, 2006 and 10 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to February 1981 and from May 1981 to May 1995.
This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO granted service connection for allergic rhinitis and assigned an initial noncompensable disability rating, effective May 22, 2002.  Jurisdiction over the Veteran's claim has remained with the RO in Waco, Texas.

In September 2009, the RO assigned an initial 10 percent disability rating for allergic rhinitis, effective January 18, 2006.


FINDING OF FACT

In January 2010, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In the present case, the Veteran submitted a written statement dated in December 2009 (VA Form 21-4138) in which she stated that she wished for the appeal for a higher initial rating for allergic rhinitis to "be stopped."  Therefore, the Veteran has withdrawn the appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


